                                                      IT IS ORDERED

                                                      Date Entered on Docket: March 10, 2021




                                                      ________________________________
                                                      The Honorable David T. Thuma
                                                      United States Bankruptcy Judge
______________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT

                               DISTRICT OF NEW MEXICO

     IN RE:

            Raymond G. Romero aka Ray Romero
            aka Raymond Romero aka Raymond Gilbert Romero
            fdba Around the Clock Sewer & Drain

                   Debtor                       Case No. 19-10766-TA13


             DEFAULT ORDER GRANTING RELIEF FROM STAY AND
      ABANDONMENT OF PROPERTY LOCATED AT 600 Headingly Avenue N.W.,
        Albuquerque, NM 87107 WITH RELIEF AS TO CO-DEBTORS GEORGE
                         ROMERO & MIQUELA ROMERO


            This matter came before the Court on the Motion for Relief from Stay, Co-Debtor

     Stay, and Abandonment of Property filed on 2/8/2021, Docket No. 45, (the “Motion”) by

     Guild Mortgage Company LLC (“Movant”). The Court, having reviewed the record and

     the Motion, and being otherwise sufficiently informed, FINDS:

            (a)    On 2/8/2021, Movant served the Motion and notice of the Motion (the

     “Notice”) on counsel of record for Debtor, Raymond G. Romero, and the case trustee,


                                                                             File No. NM-19-154126
                                                                     Order, Case No. 19-10766-TA13
  Case 19-10766-t13      Doc 47    Filed 03/10/21    Entered 03/10/21 10:37:02 Page 1 of 5
  Tiffany M. Cornejo, (the “Trustee”) by use of the Court’s case management and

  electronic filing system for the transmission of notices, as authorized by Fed.R.Civ.P.

  5(b)(3) and NM LBR 9036-1, and on the Debtor, Co-Debtors, and US Trustee by United

  States first class mail, in accordance with Bankruptcy Rules 7004 and 9014.

          (b)    The Motion relates to the following property:

                 600 Headingly Avenue N.W.
                 Albuquerque, NM 87107

          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on 3/4/2021.

          (f)    As of 3/5/2021, no objections to the Motion have been filed;

          (g)    The Motion is well taken and should be granted as provided herein; and

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on 3/5/2021, McCarthy & Holthus,

  LLP searched the data banks of the Department of Defense Manpower Data Center

  (“DMDC”) and found that the DMDC does not possess any information indicating that

  the Debtor or the Co-Debtors are currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:

          (a)    To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security


                                                                               File No. NM-19-154126
                                                                       Order, Case No. 19-10766-TA13
Case 19-10766-t13      Doc 47     Filed 03/10/21     Entered 03/10/21 10:37:02 Page 2 of 5
  agreements, and/or other agreements to which Debtor is a party, to the extent permitted

  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtor or the Property, or both, in any court of competent

  jurisdiction; and

            (b)   To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

            2.    The Property is hereby abandoned pursuant to 11 U.S.C. §554 and is no

  longer property of the estate. Creditor shall not be required to name the Trustee as a

  defendant in any action involving the Property or otherwise give the Trustee further

  notice.

            3.    The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtor, although the Debtor

  can be named as a defendant in litigation to obtain an in rem judgment or to repossess the

  Property in accordance with applicable non-bankruptcy law, unless this matter is

  dismissed or Debtor otherwise does not receive a discharge of this debt.

            4.    This Order does not waive Movant’s claim against the estate for any

  deficiency owed by the Debtor after any foreclosure sale or other disposition of the

  Property. Movant may file an amended proof of claim in this bankruptcy case within 30

  days after a foreclosure sale of the Property, should it claim that Debtor owes any amount

  after the sale of the Property.

            5.    This Order shall continue in full force and effect if this case is dismissed

  or converted to a case under another chapter of the Bankruptcy Code.




                                                                               File No. NM-19-154126
                                                                       Order, Case No. 19-10766-TA13
Case 19-10766-t13       Doc 47      Filed 03/10/21   Entered 03/10/21 10:37:02 Page 3 of 5
         6.      This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.

         7.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the Debtor

  and to enter into a loan modification with the Debtor.

         8.      The co-debtor stay of 11 U.S.C. §1201(a) or § 1301(a) is terminated,

  modified or annulled as to the Co-Debtors, George Romero and Miquela Romero, of the

  Note, Mortgage, and first Loan Modification, on the same terms and conditions as to the

  Debtor.

                                  ###END OF ORDER###




                                                                            File No. NM-19-154126
                                                                    Order, Case No. 19-10766-TA13
Case 19-10766-t13      Doc 47    Filed 03/10/21     Entered 03/10/21 10:37:02 Page 4 of 5
  RESPECTFULLY SUBMITTED BY:

  /s/ Jason Bousliman
  McCarthy & Holthus, LLP
  Jason Bousliman, Esq.
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 3/5/2021
  jbousliman@mccarthyholthus.com


  Copies to:

  DEBTOR
  Raymond G. Romero
  2707 Washington NE
  Albuquerque, NM 87110

  DEBTOR’S COUNSEL
  Mark Daniel John Regazzi
  mark@regazzilaw.com

  CASE TRUSTEE
  Tiffany M. Cornejo
  courtemail@ch13nm.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608

  BORROWERS
  George Romero
  600 Headingly Avenue N.W.
  Albuquerque, NM 87107

  Miquela Romero
  600 Headingly Avenue N.W.
  Albuquerque, NM 87107

  OTHER LIEN HOLDER
  Michelle Romero
  5139 Corte Bonito NW
  Albuquerque, NM 87105



                                                                        File No. NM-19-154126
                                                                Order, Case No. 19-10766-TA13
Case 19-10766-t13     Doc 47    Filed 03/10/21   Entered 03/10/21 10:37:02 Page 5 of 5
